Citation Nr: 1451199	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and ex-spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claims for entitlement to service connection for PTSD and depression.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

A hearing was held on June 18, 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To conduct additional PTSD stressor development and provide an adequate VA examination.

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, as a result of his experiences during active service.

At the June 2014 Board hearing, the Veteran described a stressor involving a riot in Okinawa.  He testified that he was trucked out to break up the riots, and the demonstrators were throwing Molotov cocktails, hitting and burning some people.  During the hearing, he stated that he thought this occurred around the fall of 1971.  In a February 2008 Statement in Support of Claim, the Veteran stated that this occurred near Kadena Air Force Base in Okinawa, and that he was stationed with the 1st Battalion 4th Marines at the time of this incident, which he then stated was in approximately summer 1971.

The Veteran's sea and air travel embarkation slips place him in or around Okinawa, Japan on the following dates in 1971: January 9 to May 29; July 26 to August 19; and September 7 to December 10.

During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

In this case, the Veteran has indicated that he feared terrorist activity during service insofar as he was afraid of threatened death or serious injury to himself or others from the Okinawan demonstrators who were lobbing Molotov cocktails.  Accordingly, the amended 38 C.F.R. § 3.304(f)(3) should be considered by the AOJ on remand.  Specifically, the AOJ should conduct any appropriate development needed to determine whether the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

The Veteran also endorses a stressor involving an instance where he was on guard duty and responded to a bank robbery at the Naval Dispersing Area, where he witnessed a 1st Lieutenant who was shot and had blood coming out of his mouth.  At the June 2014 Board hearing, the Veteran stated that this occurred at Subic Bay Naval Station.  The claims file contains a record from the Republic of the Philippines Supreme Court documenting charges involving the robbery of an American Express Bank branch which was located inside the United States Naval Base in Sangley Point, in Cavite City.  This document states that several marines responded to the alarm and exchanged gunfire with the armed men, and that a lieutenant was fatally shot.  As human memory is fallible, the Board finds that the Veteran was likely mistaken in his recollection of the location of the robbery, but that his statement is otherwise credible.  The court record indicates that the robbery occurred on June 4, 1971, and the Veteran's service personnel records include a record of service showing that the Veteran was stationed at Sangley Point, as a Guard, from May 29, 1971 to July 1, 1971.  This stressor is therefore verified.

The Veteran was provided with a VA mental health examination in April 2014.  The VA examiner found that the Veteran did not have a mental disorder, and that the Veteran's symptoms  did not meet the diagnostic criteria for PTSD under DSM-V criteria.  The examiner noted the Veteran's described stressor involving the bank robbery in the Philippines, but found that it was not adequate to support a diagnosis of PTSD, relying on a finding in the November 2011 Statement of the Case that the Veteran was not present during the bank robbery.  The examiner also noted that the Veteran did not identify any fear of military/terrorist activity while participating in support operations with task forces in territorial waters of Vietnam.  The VA examiner concluded that since there was no confirmed Criterion A stressor event, DSM-V diagnosis of PTSD was precluded.  The symptom of mild memory loss was noted, but the examiner found that the Veteran did not have any other symptoms attributable to PTSD and other mental disorders.

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As an initial matter, as noted above, the Veteran's service personnel records confirm that he was at the Sangley Point naval base, with duty as a guard, at the time of the June 1971 bank robbery.  The Board finds the Veteran's statements regarding the incident credible, and the described stressor is corroborated by credible supporting evidence.  Therefore, as the examiner's opinion was based on an inaccurate factual premise, that the Veteran was not present for his claimed stressor, it carries little, if any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  

Additionally, the Board notes that a July 2012 VA psychiatry note from the Farmington Community-Based Outpatient Clinic includes diagnoses of PTSD and major depressive disorder, and notes symptoms of visual hallucinations, guilt about past behavior and anxiety.  The treatment record notes that the Veteran has PTSD related to childhood sexual trauma and witnessing an officer shot.  Related symptoms included hypervigilance and hyperstartle, nightmares two times in the past month, flashbacks and intrusive thoughts.  There is no indication in the VA opinion that such symptoms were considered.  

Finally, an October 2012 letter from a private therapist states that the Veteran has symptoms of PTSD related to military trauma stacked up on childhood trauma.  She indicated that the Veteran started using alcohol, in service, to cover up the memories of his prior trauma.  The Board notes that a January 1995 private treatment record states that the Veteran began to have flashbacks and bad dreams about his sexual abuse in about 1970.  In a February 2008 statement, the Veteran reported that he did not remember his abuse before boot camp, and that he began drinking while in the service.  Therefore, the evidence suggests that the Veteran's PTSD may have arisen during service, and service connection may be warranted on that basis.  Additional medical opinion evidence is needed on this scenario.      

For the reasons specified above, the Board finds that the Veteran has not yet been provided with adequate VA examination.  On remand, examination should be provided with an opinion regarding whether the Veteran has had an acquired psychiatric disorder, to include PTSD, at any time since the Veteran submitted his claim in February 2008.  Etiological opinions must also be provided regarding whether any diagnosed acquired psychiatric disorder arose during service or is related to the Veteran's in-service stressors.       

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the Veteran's claimed PTSD stressor involving a riot in Okinawa in the summer or fall where members of the 1st Battalion 4th Marines were sent to deal with demonstrators.  The summary and all associated documents should then be sent to the Joint Services Records Research Center (JSRRC) and/or any other appropriate record custodian(s) to attempt to determine whether such a stressor is consistent with the places, types, and circumstances of the Veteran's service.  

Note: The Veteran has stated that this event occurred in either summer or fall of 1971.  The Veteran's sea and air travel embarkation slips place him at or near Okinawa from July 26 1971 to August 19, 1971 and from September 7, 1971 to December 10, 1971. 

2.  Thereafter, schedule the Veteran for an examination with a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Based on a review of the claims folder, examination findings, and statements of the Veteran, the examiner should render a diagnosis for any acquired psychiatric disorder present at any time during the appeal period (from February 2008 to present).  The examiner is advised that a March 2012 VA psychiatry note includes an assessment of PTSD and major depressive disorder.

a.  For any diagnosis provided for an acquired psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, the Veteran's active service.

b.  The examiner should specifically diagnose or rule out PTSD.  If the examiner finds that the Veteran does not have symptoms meeting the DSM-V criteria for PTSD, the examiner must specify why.  The examiner should then provide an opinion as to the following:
		
i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stressor, involving riot control in Okinawa with Molotov cocktails being thrown, is adequate to support a diagnosis of PTSD.

ii.  Whether it is at least as likely as not that the Veteran's symptoms are related to the Okinawa stressor.

The examiner should observe regulation 38 C.F.R. § 3.304(f)(3) as well as any additional guidance provided when rendering the opinion.  The regulation provides that if a stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

iii.  Whether it is at least as likely as not (50 percent probability or greater), that the Veteran's symptoms are related to his stressor involving responding to a bank robbery, resulting in traded gunfire and witnessing the death of a lieutenant.

iv.  Whether it is at least as likely as not (50 percent probability or greater), that the Veteran has PTSD which arose during service, relating to a childhood sexual trauma or any other cause.

The examiner's attention is directed to a January 1995 private treatment record indicating that in about 1970, the Veteran began to feel strange about his past experiences and started to have flashbacks and bad dreams about his childhood sexual abuse.  In February 2008, the Veteran also submitted a statement in support of claim indicating that he did not remember his abuse before going to boot camp, and that he began drinking while in the service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
3.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

4.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



